Exhibit 10(d)

 

 

 

DESCRIPTION OF LIZ CLAIBORNE, INC.

2005 SALARIED EMPLOYEE INCENTIVE PLAN

 

 

For the 2005 fiscal year, Liz Claiborne, Inc. maintained a bonus plan for full
time salaried employees under which bonuses were earned based upon a combination
of return on invested operating capital and earnings per share, as measured
against pre-established targets, and, as applicable, achievement of targeted
levels of divisional direct operating profit and/or departmental performance
considerations and the achievement of individual goals, subject to certain terms
and conditions. A similar bonus plan is anticipated for 2006.